DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 31-35 are objected to because of the following informalities: claim 31 is dependent on claim 31.  A claim cannot be dependent on itself.  Based on the wording in the claims, applicant needs to ensure that the claim dependency is correct and/or amend the claims to be dependent on claim 30 or the appropriate claim.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: claim 11 is identified as an original claim but also contains claim amendments.  See MPEP 714(II)(C).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-12, 14-17, 20, and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Puckett et al. (PG Pub 2018/0195458).  

Regarding claim 1, Puckett teaches a method of controlling an engine system (paragraphs 12 and 21-25; figure 3), the method comprising:
controlling a fuel injector to perform a zero-fueling injector operation during operation of the engine (paragraph 24), the zero-fueling injector operation including a non-zero injector on-time (paragraph 28) resulting in zero fueling by the injector (paragraph 25-26; figure 3, step 300:y.);
determining an injection system pressure change attributable to the zero-fueling injector operation (paragraph 25 states that fuel rail pressure is monitored by sensor 32 in figure 1; paragraphs 25-26 point to figure 2, trace 210 to show the change in pressure detected by sensor 32 that is attributable to the zero-fueling operation);
modifying at least one fuel injection control parameter in response to the injection system pressure change (paragraphs 12, 21, and 25-30); and
using the modified fuel injection control parameter to control injection of fuel by the fuel injector during operation of the engine (paragraph 21 states that ECM 28 may cause fuel injectors 22 to inject or bypass a greater amount of fuel than prior to modification; see also paragraphs 25-30 and 32).

Regarding claim 2, Puckett teaches the method of claim 1, wherein the at least one injection system pressure change comprises a fuel rail pressure change (paragraph 22; figure 2, element 210).

Regarding claim 4, Puckett teaches the method of claim 1, wherein a plurality of instances of the acts of controlling, determining, and modifying are performed separately for each of a plurality of fuel injectors (paragraphs 12, 21, and 24-30).

Regarding claim 5, Puckett teaches the method of claim 1, wherein the acts of controlling, determining, and modifying are performed repeatedly during operation of the engine effective to adapt the 

Regarding claim 6, Puckett teaches the method of claim 1, wherein the act of controlling the fuel injector is repeated multiple times for each act of determining the at least one injection system pressure change (paragraphs 28-30).

Regarding claim 7, Puckett teaches the method of claim 1, wherein the act of determining the at least one injection system pressure change comprises:
performing a first injection system pressure measurement after a first engine crank angle range defining a first fuel pumping event and before a second engine crank angle range in which the act of controlling the fuel injector is performed (figure 3, steps 315 and 340, which happen at the crank angles for T0 and T2 in figure 2), and
performing a second injection system pressure measurement after the second engine crank angle range and before a third engine crank angle range defining a second fuel pumping event (figure 3, steps 350 and 375 which happen after the crank angles for T2 and at T3 in figure 2).

Regarding claim 10, Puckett teaches the method of claim 1, wherein the engine system is operated to propel a vehicle (paragraph 22 states that the method is performed by a vehicle controller).

Regarding claim 11, Puckett teaches a system comprising:
an engine (figure 1, element 11; paragraphs 12 and 23, among others);
a fuel injection system including a fuel injector (figure 1, element 10; paragraphs 12 and 24, among others); and
an electronic control system (figure 1, element 28; paragraphs 21-25, among others) configured to perform the acts of:

determining an injection system pressure change occurring in response to the zero-fueling injector operation (paragraph 25 states that fuel rail pressure is monitored by sensor 32 in figure 1), 
modifying at least one fuel injection control parameter in response to the injection system pressure change (paragraphs 12, 21, and 25-30), and
using the modified fuel injection control parameter to control injection of fuel by the fuel injector during operation of the engine (paragraph 21 states that ECM 28 may cause fuel injectors 22 to inject or bypass a greater amount of fuel than prior to modification; see also paragraphs 25-30 and 32).

Regarding claim 12, Puckett teaches the system of claim 11 wherein the at least one injection system pressure change comprises a fuel rail pressure change (paragraph 22; figure 2, element 210).

Regarding claim 14, Puckett teaches the system of claim 11 wherein the fuel injection system includes a plurality of injectors (figure 1, elements 22) and the electronic control system is configured to perform the acts of controlling, determining, and modifying separately for each of the plurality of fuel injectors (paragraphs 12, 21, and 24-30).

Regarding claim 15, Puckett teaches the system of claim 11 wherein the electronic control system is configured to perform acts of controlling, determining, and modifying repeatedly during operation of the engine effective to adapt the at least one fuel injection control parameter to changes in the performance of the fuel injector (paragraph 12, last sentence; figure 3).

Regarding claim 16, Puckett teaches the system of claim 11 wherein the electronic control system is configured to perform the act of controlling the fuel injector multiple times for each act of determining the at least one injection system pressure change (paragraphs 28-30).

Regarding claim 17, Puckett teaches the system of claim 11 wherein the electronic control system is configured to perform the act of determining the at least one injection system pressure by:
performing a first injection system pressure measurement after a first engine crank angle range defining a first fuel pumping event and before a second engine crank angle range in which the act of controlling the fuel injector is performed (figure 3, steps 315 and 340, which happen at the crank angles for T0 and T2 in figure 2), and
performing a second injection system pressure measurement after the second engine crank angle range and before a third engine crank angle range defining a second fuel pumping event (figure 3, steps 350 and 375 which happen after the crank angles for T2 and at T3 in figure 2).

Regarding claim 20, Puckett teaches the system of claim 11, wherein the engine system is configured as a prime mover of a vehicle (paragraph 22 states that the method is performed by a vehicle controller).

Regarding claim 30, Puckett teaches a method of adapting fuel injection to current on-engine injector operational characteristics, the method comprising:
controlling an injector to perform one or more injection actuations resulting in zero engine fueling (paragraph 24-28; figure 3, step 300:y);
monitoring one or more injection system pressure responses to the one or more injector operations (paragraph 25 states that fuel rail pressure is monitored by sensor 32 in figure 1);
adapting one or more fuel injection control parameters in response to the one or more injection system pressure responses (paragraphs 12, 21, and 25-30); and
commanding drain only pulses in response to the one or more adapted fuel injection control parameters (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (PG Pub 2018/0195458) in view of Benson et al. (PG Pub 2004/0011325).

Regarding claim 3, Puckett teaches the method of claim 1.   

Puckett is silent as to wherein the at least one fuel injection control parameter comprises a maximum injector on-time which will produce zero fueling at a given injection system pressure.

Benson teaches wherein the at least one fuel injection control parameter comprises a maximum injector on-time which will produce zero fueling at a given injection system pressure (paragraph 7; figure 17).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the injector on-time parameters of figure 17 of Benson in the method of Puckett since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, the x axis of figure 17 in Benson shows the maximum injector on-time for zero-fueling for each line representing a pressure.  Using this data as the parameter modified in the method by Puckett would be obvious to one of ordinary skill in the art.  

Regarding claim 13, Puckett teaches the system of claim 11.  

Puckett is silent as to wherein the at least one fuel injection control parameter comprises a maximum injector on-time which will produce zero fueling at a given injection system pressure.

Benson teaches wherein the at least one fuel injection control parameter comprises a maximum injector on-time which will produce zero fueling at a given injection system pressure (paragraph 7; figure 17).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the injector on-time parameters of figure 17 of Benson in the system of Puckett since doing so would be an example of applying a known technique to a known system ready for improvement to yield predictable results.  In this case, the x axis of figure 17 in Benson shows the maximum injector on-time for zero-fueling for each line representing a pressure.  Using this data as the parameter modified in the electronic control module of Puckett would be obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 8-9, 18-19, and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8, 18, and 31, the prior art of record fails to teach or render obvious the act of modifying at least one fuel injection control parameter comprises modifying one or more coefficients of a model defining the maximum injector on-time.  Regarding claim 34, the prior art of record fails to teach or render obvious the act of modifying one or more coefficients of a model defining a pilot valve drain quantity associated with a maximum injector on-time that will result in zero fueling.  Claims 9, 19, 32-33, and 35 contain allowable subject matter based on their dependency on a claim that contains allowable subject matter.  

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that Puckett does not determine an injection system pressure change that is attributable to the zero-fueling injector operation, the examiner disagrees.  Previously claims 1 and 11 stated that the injection system pressure change was associated with the zero-fueling operation, so paragraph 25 was cited to show the sensor 32 in figure 1 that detected injection system pressure.  The amendment that states that the pressure change must be attributable to the zero-fueling injector operation, and therefore the claim amendments necessitate a new citation to paragraphs 25-26 of Puckett to point to figure 2, trace 210 to show the change in pressure detected by sensor 32 that is attributable to the zero-fueling operation, specifically that the injection system rail pressure is increased by 2 to 2.5 times during zero-fueling.  

Regarding applicant’s argument that Puckett doesn’t perform zero-fueling injector operation during operation of the engine, the examiner disagrees.  Puckett performs zero-fueling while the engine is still rotating and therefore operating, as shown in figure 2.  Additionally, as stated in paragraph 24, the ECM may determine existence of a zero-fueling condition based on the current directed to the fuel injectors or high-pressure pump, a pedal position, or pressure in the fuel system, all of which may indicate zero-fueling condition while the engine is operating.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747